Citation Nr: 1133189	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg injury (claimed as a fracture of the right os calcis).

2.  Entitlement to service connection for residuals of a right leg injury (claimed as a fracture of the right trimalleolar, status post open reduction and internal fixation), secondary to residuals of a fracture of the right os calcis.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to August 1953 and from January 1955 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for residuals of a right leg injury.  

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a right leg injury (claimed as a fracture of the right trimalleolar, status post open reduction and internal fixation), secondary to residuals of a fracture of the right os calcis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent and credible lay evidence confirming that the Veteran sustained an injury to his right heel during active military service.  

2.  There is competent medical evidence relating the Veteran's currently diagnosed residuals of a fracture of the right os calcis to the injury he sustained in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, residuals of a fracture of the right os calcis was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the decision herein granting the benefits sought, the Board finds that any error with regard to the VCAA duties to notify and/or assist are harmless.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's available service treatment records do not show any treatment for a right leg injury and arthritis of the right ankle was not manifest to a compensable degree within one year of his period of active duty that ended in November 1956.  The Veteran has asserted that he injured his right leg during a night reconnaissance mission along the DMZ in Korea when he fell down a steep hill.  In a private medical record dated in December 1969, it was noted that x-rays of the right foot taken in conjunction with a fall from a ladder that resulted in a fractured trimalleolar, showed a possible fracture line at the posterior margin of the os calcis without displacement of fragments.  A physician remarked that it was possible that this was a result of an old injury.  The Board notes that a report of an April 2009 VA physical therapy consultation indicated that the Veteran reported that he had broken his right "ankle" when attempting to rise from a chair.  However, in light of the supporting contemporaneous evidence in the file, (which was clearly not generated in conjunction with his current claim for benefits), as well as the Veteran's sworn personal testimony, the Board finds that his assertion of an injured right os calcis during service is both competent and credible.  

With regard to the question of a nexus, in a September 2008 letter, a private physician noted that the Veteran gave a report of twisting his right ankle in 1955.  He was told that it was fractured although no treatment was rendered.  Moreover, the symptoms associated when the injury subsided.  In 1969, he fell from a ladder and sustained a trimalleolar fracture dislocation of the right ankle.  He concluded that it was more likely as not that the Veteran sustained a non-displaced fracture of the os calcis in 1955 while serving in the military.  There is no opinion to the contrary.  

As noted above, there is sufficient evidence to confirm that the Veteran sustained an in injury in service.  Again, the Board observes that the Veteran's contemporaneous documentary evidence was not made in conjunction with his current claim for benefits and hence was accorded significant probative value.  The September 2008 opinion from a private orthopedist is probative because it was based on accurate knowledge of the factual circumstances surrounding the initial injury.  There are no contrary opinions of record.  Consequently, resolving any reasonable doubt in the Veteran's favor, the Board concludes that service connection for residuals of a fracture of the right os calcis may be granted.  

The Board notes that the Veteran has asserted that the right ankle injury he sustained in 1969 when he fell from a ladder was secondary to his fracture of the right os calcis.  As noted in the Introduction above, that matter is addressed in the Remand below.  The decision herein has only granted service connection for residuals of a fracture of the right os calcis.  



ORDER

Service connection for residuals of a fracture of the right os calcis is granted.  


REMAND

In light of the grant of service connection for residuals of a fracture of the right os calcis, additional development is necessary to address the claim of service connection for residuals of a fracture of the trimalleolar, status post open reduction and internal rotation, as secondary to the service-connected right foot disability.  

As discussed above, the Veteran has asserted that his fall from a ladder in 1969 and resultant fracture of the right trimalleolar was due to his service-related fracture of the right os calcis.  He has claimed that he continued to have instability in the ankle after the service injury, and that he lost his balance on the ladder as a result.  However, there is no contemporaneous evidence from the 1969 injury to support his assertion.  The 1969 records do note the prior fracture, which was revealed by X-ray, but there is no report from the Veteran regarding the circumstances of the injury at that time, to include his losing his balance due to a prior ankle injury.  Moreover, the September 2008 letter from the private orthopedist noted that the symptoms from the Veteran's initial injury in service had subsided.  Upon remand, the Veteran should be afforded the opportunity to submit any contemporaneous clinical or lay evidence that would serve to support his claim.  

Additionally, the Veteran has not been apprised of the information and evidence necessary to establish service connection on a secondary basis, and a VA examination and opinion on this matter has not been obtained.  When the medical evidence of record is insufficient, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4) (2010).

In this respect, the Board observes that service connection may be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Significantly, however, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to provide that:  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

Based on the foregoing, the Board concludes that a remand is necessary to provide proper notice and to obtain a medical opinion regarding the etiology, or aggravation, of the Veteran's fracture of the trimalleolar.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  

The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with a reopened claim, the claim shall be denied.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the claim for service connection for residuals of a fracture of the right trimalleolar, status post open reduction and internal fixation, secondary to service-connected residuals of fracture of the right os calcis.  

2.  Send the Veteran a letter requesting that he submit any contemporaneous medical or lay evidence that details the circumstances of the 1969 accident as well as his reported history of ankle problems from 1955 to 1969.  

3.  Following completion of the above, including after affording the appropriate period to respond, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of the claimed residuals of a fracture of the right trimalleolar, status post open reduction and internal fixation.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The examiner should clearly outline the Veteran's history and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has residual disability of a fracture of the right trimalleolar, status post open reduction and internal fixation, that is causally related to, or chronically aggravated by, residuals of a fracture of the right os calcis.  If aggravation is found, the examiner must address the baseline level of disability before it was aggravated by service-connected disability.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  After the development requested above has been completed to the extent possible, and any other indicated action accomplished, the issue of entitlement to service connection for residuals of a fracture of the right trimalleolar, status post open reduction and internal fixation, as secondary to service-connected residuals of a fracture of the right os calcis should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, which includes the provisions of 38 C.F.R. § 3.310, and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


